DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application. Claim 1, 8 and 11 are currently amended. Claims 2, 3, 6, 9 and 10 were previously presented. Claims 4, 5 and 7 are original. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callan (US 4418374 A).
Regarding claim 1, Callan teaches a latch relay (abstract, A latch-relay drive circuit) for real-time state control (abstract, for separately energizing the set and reset latch-relay coils), comprising: an off coil unit (e.g. unit comprising power supply and reset coil 10B) (fig.1) positioned adjacent to anode and cathode contacts (column 1 lines 11-12, relay contacts to open or close); an on coil unit (e.g. unit comprising power supply and set coil 10A) (fig.1) positioned adjacent to anode and cathode contacts (column 1 lines 11-12, relay contacts to open or close); an additional control unit (e.g. unit comprising transistor 28) (fig.1) connected between the off coil unit and the on coil unit (e.g. 28 is connected to 10B at emitter of 28; 28 is connected to 10A at collector of 28 via 27 and 14) (fig.1) and controlling an on/off operation of the off coil unit (abstract, To prevent the latch-relay from remaining set … resetting the relay); and a current storage unit (e.g. unit comprising capacitance 25) (fig.1) storing current supplied from the on coil unit (abstract, capacitor charged from the power supply) and supplying the stored current (abstract, is automatically switched across the reset coil) to the additional control unit (abstract, switching circuit) (e.g. unit comprising transistor 28) (fig.1), wherein when the off coil unit operates abnormally (abstract, To prevent the latch-relay from remaining set once the power fails) in a situation in which the on operation of the off coil unit is required (abstract, To prevent the latch-relay from remaining set once the power fails), the current stored in the current storage unit is applied to the additional control unit (column 3 lines 25-30, transistor 28 then becomes conductive to render transistor 27 conductive. With transistor 27 now conductive, the stored charge of the capacitance discharges through resistor 22, the reset coil 10B and transistor 27 thereby resetting the latch-relay), and as a result, the additional control unit is turned on (column 3 lines 25-26, transistor 28 then becomes conductive) and a connection state between the off coil unit and the anode and cathode contacts is turned on (column 3 lines 27-29, the stored charge of the capacitance discharges through … the reset coil 10B) to open the anode and cathode contacts from each other (column 3 line, thereby resetting the latch-relay), and wherein the current storage unit is positioned between the additional control unit and the on coil unit (e.g. 25 is connected to 28 on one side and connected to 10A on the other side) (fig.1).
Regarding claim 7, Callan teaches the latch relay of claim 1, wherein the additional control unit is a switching element (i.e. transistor 28) (fig.1).
Regarding claim 8, the method is rejected for the same reasons as stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Callan (US 4418374 A), and further in view of Hansen (US4412267A).
Regarding claim 2, Callan teaches the latch relay of claim 1, further comprising: a determination unit (e.g. unit comprising resistance 16) (fig.1) (column 2 lines 52-53, after the voltage across resistance 16 drops below a predetermined voltage).
Callan does not teach, determining whether a first current is applied to the anode and cathode contacts by the off coil unit when the off coil unit is turned on, wherein as a determination result of the determination unit, when it is determined that the first current is not applied in an on operation state of the off coil unit, the determination unit allows the current stored in the current storage unit to be applied to the additional control unit to turn on the connection state between the off coil unit and the anode and cathode contacts.
Hansen teaches in a similar field of endeavor of latching relay, a determination unit (i.e. zener diode D5) (fig.4) determining whether a first current (e.g. current to latching relay 24) (fig.4) is applied to the anode and cathode contacts (column 3 lines 20-21, which opens these contacts when energized) by the off coil unit (i.e. Trip coil 24c) (fig.4) when the off coil unit is turned on (column 4 lines 50-51, DC source voltage drops to less than the voltage across zener diode D5) (it is necessarily true that a current is determined), wherein as a determination result of the determination unit, when it is determined that the first current is not applied in an on operation state of the off coil unit (column 4 lines 51-52, as could happen during a severe fault), the determination unit allows the current stored in the current storage unit to be applied to the additional control unit to turn on the connection state between the off coil unit and the anode and cathode contacts (column 4 lines 52-53, PUT Q3 becomes conductive, allowing capacitor C5 to force a pulse of current).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the determining whether a first current is applied to the anode and cathode contacts by the off coil unit when the off coil unit is turned on, wherein as a determination result of the determination unit, when it is determined that the first current is not applied in an on operation state of the off coil unit, the determination unit allows the current stored in the current storage unit to be applied to the additional control unit to turn on the connection state between the off coil unit and the anode and cathode contacts in Callan, as taught by Hansen, as it provides the advantage of additional safety of operation when relay contacts are welded or stuck.
Regarding claim 3, Callan and Hansen teach the latch relay of claim 2.
Callan and Hansen do not teach, wherein a current value of the first current is smaller than a current value of current required for turning on the anode and cathode contacts.
It would have been an obvious matter of design choice to have a current value of the first current to be smaller than a current value of current required for turning on the anode and cathode contacts, since the applicant has not disclosed that smaller current solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a current value of the first current smaller than a current value of current required for turning on the anode and cathode contacts.
Regarding claim 4, Callan teaches the latch relay of claim 1.
Callan does not teach, wherein the current storage unit is periodically charged through current periodically supplied from the on coil unit.
 Hansen teaches in a similar field of endeavor of latching relay, wherein the current storage unit is periodically charged through current periodically supplied from the on coil unit (Hansen, column 4 lines 45-50, In operation … a constant voltage, less than the DC source voltage, regulated by zener diode D5, appears between the anode of PUT Q3 and node N2) (Hansen, also refer to column 3 lines 31-33, closing the switch SW1 closes the main relay 14, and opening the switch opens the relay. Closing switch SW1 also causes capacitor C2 to charge).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current storage unit periodically charged through current periodically supplied from the on coil unit in Callan, as taught by Hansen, as it provides the advantage of additional safety of operation when relay contacts are welded or stuck and prevent excessive heating of the capacitor.
Regarding claim 6, Callan and Hansen teach the latch relay of claim 2, wherein when the determination unit determines that the first current is not applied in the on operation state of the off coil unit (Hansen, column 4 lines 51-52, as could happen during a severe fault), the determination unit allows the current stored in the current storage unit to be applied to the additional control unit to physically change a contact state (Hansen, e.g. contact state of Q3) (fig.4) of the additional control unit from an open state to a closed state (Hansen, column 4 line 52, PUT Q3 becomes conductive).
Regarding claim 9, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 10, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 11, Callan substantially teaches the limitations as stated in claim 1. Callan further teaches a battery module (column 2 line 26, d.c. power supply (not shown)). 
Callan does not teach a battery pack.
Hansen teaches in a similar field of endeavor of latching relay, a battery pack (e.g. pack comprising DC source 10 and latch relay 24) (fig.4) (also refer to column 1 lines 12-13, battery-to-electrical-system contactors in aircraft applications) comprising a battery module (i.e. DC source 10) (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the battery pack in Callan, as taught by Hansen, as it provides the advantage of additional safety while using the battery pack.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Callan (US 4418374 A), and further in view of Deak (US20040174287A1).
Regarding claim 5, Callan teaches the latch relay of claim 1, wherein the current storage unit is a capacitor (i.e. capacitor 25) (fig.1).
Callan does not teach that the capacitor is a supercapacitor.
Deak teaches in a similar field of endeavor of switches, voltage stored in supercapacitor (i.e. super capacitor 62) (fig.4).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the supercapacitor in Callan, as taught by Deak, as it provides the advantage of high power and high-energy performance parameters with commercial relevance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiya (US 20150001924 A1) fig.1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/28/20222-



	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839